UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cavendish House, 369 Burnt Oak Broadway, Edgware, Middlesex HA8, 5AW (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of February11, 2010: 32,402,935 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item 4T. Controls and Procedures 3 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 4 Item 1A. Risk Factors. 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 4 Item 3. Defaults Upon Senior Securities. 4 Item 4. Submission of Matters to a Vote of Security Holders. 4 Item 5. Other Information. 4 Item 6. Exhibits 4 SIGNATURES 5 i PART I – FINANCIAL INFORMATION Item 1. Financial Statements Page Financial Statements: Consolidated Balance Sheets as of December 31, 2009 (Unaudited) and March 31, 2009 F-2 Consolidated Statements of Operations for the three and nine months ended December 31, 2009 and 2008 (Unaudited) F-3 Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended December 31, 2009 (Unaudited) F-4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2009 and 2008 (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, March 31, 2009 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 179,312 $ 175,072 Accounts receivable, net of allowance for doubtful accounts of $64,679 and $0, respectively 78,418 31,243 Inventory 4,506 Prepaid expenses and other current assets 76,201 19,837 Total current assets 338,437 226,152 Property and equipment, net of accumulated depreciation of $63,157 and $53,986 respectively 12,023 13,084 Intangible assets, net ofaccumulated amortization of $450,417 and $277,917, respectively 2,281,374 2,365,874 Total assets $ 2,631,834 $ 2,605,110 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 305,142 $ 176,045 Accrued expenses payable 45,485 48,347 Deferred software license fees 247,783 121,993 Loans payable to related parties 36,452 60,514 Due sellers of VoipSwitch Inc. 150,000 150,000 Total current liabilities 784,862 556,899 Stockholders' equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 32,402,935 and 29,402,935 shares, respectively 32,403 29,403 Additional paid-in capital 4,722,722 4,330,765 Deficit (2,878,616 ) (2,328,713 ) Accumulated other comprehensive income (loss) (29,537 ) 16,756 Total stockholders' equity 1,846,972 2,048,211 Total liabilities and stockholders' equity $ 2,631,834 $ 2,605,110 See notes to consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Nine Months Ended December 31, Ended December 31, 2009 2008 2009 2008 Operating revenues: Software license fees $ 917,793 $ 354,632 $ 2,281,493 $ 883,204 Revenues from communications air time 66,548 84,553 112,997 512,922 Net sales of communications devices 897 - 2,557 - Total operating revenues 985,238 439,185 2,397,047 1,396,126 Cost of operating revenues: Software license fees 283,149 166,379 708,132 513,650 Communications air time 60,498 76,866 102,724 466,293 Communications devices 1 - 123 - Total cost of operating revenues 343,648 243,245 810,979 979,943 Gross profit (loss) 641,590 195,940 1,586,068 416,183 Operating expenses: Selling, general and administrative expenses 689,575 165,533 2,135,952 759,221 Total operating expenses 689,575 165,533 2,135,952 759,221 Income (loss) from operations (47,985 ) 30,407 (549,884 ) (343,038 ) Interest income - 60 1 201 Interest expense - 62 (20 ) (1,064 ) Income (loss) before income taxes (47,985 ) 30,529 (549,903 ) (343,901 ) Income taxes (benefit) - Net income (loss) $ (47,985 ) $ 30,529 $ (549,903 ) $ (343,901 ) Net income (loss) per share - basic and diluted $ (0.00 ) $ 0.00 $ (0.02 ) $ (0.01 ) Weighted average number of shares outstanding - basic and diluted 32,402,935 29,402,935 31,853,485 29,079,928 See notes to consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders' Equity Nine Months Ended December 31, 2009 (Unaudited) Accumulated Common Stock, Additional Other Total $.001 par value Paid-In Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2009 29,402,935 $ 29,403 $ 4,330,765 $ (2,328,713 ) $ 16,756 $ 2,048,211 Shares issued for services 3,000,000 3,000 372,000 - - 375,000 Stock options expense - - 19,957 - - 19,957 Foreign currency translation adjustment - (46,293 ) (46,293 ) Net income (loss) - - - (549,903 ) - (549,903 ) Balances, December 31, 2009 32,402,935 $ 32,403 $ 4,722,722 $ (2,878,616 ) $ (29,537 ) $ 1,846,972 See notes to consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ (549,903 ) $ (343,901 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 9,171 4,175 Amortization 172,500 172,500 Stock-based compensation 394,957 - Changes in operating assets and liabilities: Accounts receivable, net (47,175 ) 62,851 Inventory (4,506 ) - Prepaid expenses and other current assets (56,364 ) 130,655 Accounts payable 129,097 17,740 Accrued expenses payable (2,862 ) (31,804 ) Deferred software license fees 125,790 10,332 Net cash provided by (used in) operating activities 170,705 22,548 Cash flows from investing activities: Acquisition of VoipSwitch Inc. (88,000 ) (137,000 ) Purchases of property and equipment (8,110 ) - Net cash provided by (used in) investing activities (96,110 ) (137,000 ) Cash flows from financing activities: Proceeds from sales of common stock - 99,845 Increase (decrease) in loans payable to related parties (24,062 ) (11,821 ) Net cash provided by (used in) financing activities (24,062 ) 88,024 Effect of exchange rate changes on cash and cash equivalents (46,293 ) 46,742 Increase (decrease) in cash and cash equivalents 4,240 20,314 Cash and cash equivalents, beginning of period 175,072 50,046 Cash and cash equivalents, end of period $ 179,312 $ 70,360 Supplemental disclosures of cash flow information: Interest paid $ - $ 1,064 Income taxes paid $ - $ - See notes to consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2009 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition was treated as a combination of entities under common control and was accounted for in a manner similar to pooling of interests accounting.The consolidated financial statements include the operations of VoiceServe from October 1, 2006 and the operations of Limited from its inception on March 21, 2002. On January 15, 2008, VoiceServe acquired 100% of the issued and outstanding stock of VoipSwitch Inc. (“VoipSwitch”), an applications development company focused on high quality, scalable and cost efficient Voice Over Internet Protocol (“VoIP”) transmission technology solutions for global telecommunications service providers. Its softswitch platform provides complete Internet Telephony services to wholesalers, resellers, businesses and residences.VoipSwitch was incorporated in the Republic of Seychelles on May 9, 2005 (see Note 3).Generally, the license of a VoipSwitch system includes remote installation and initial configuration of the main system, training relating to the use of the system and modules, and 1 year technical support. VoiceServe is a holding company for its wholly owned subsidiaries Limited (since February 20, 2007) and VoipSwitch (since January 15, 2008) and, as such, has no operations. Limited is engaged in the telephone communications business, offering advanced VoIP services under the brand name Call-to-PBX to customers through the VoipSwitch software platform.Call-to-PBX services enable customers to access the Company’s exchange via the Internet and through exchange connections with numerous sources of telephone communications at discounted rates through telephone handsets, computers and cell phones. Its advanced VoIP telephony services are designed for both residential and business use.Services include a personalized, highly sophisticated private branch exchange (“PBX”) system that provides constant availability regardless of global location. All telephony services are delivered over Internet connections, eliminating the need for costly, on-premise phone systems. The software platform offers virtual office extensions, automated attendants, conference bridges, and extension to extension dialing, in addition to a rich variety of other features normally offered on physical PBX equipped systems. F-6 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2009 (Unaudited) The consolidated financial statements include the accounts of VoiceServe and its wholly owned subsidiaries Limited and VoipSwitch (collectively, the “Company”).
